United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3170
                                   ___________

Donna M. Holliday,                      *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
     v.                                 * Eastern District of Arkansas.
                                        *
Michael J. Astrue, Social Security      * [UNPUBLISHED]
Commissioner,                           *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: June 1, 2012
                                Filed: June 6, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Donna Holliday appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Following de novo
review, see Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011), this court concludes
that the administrative law judge provided adequate reasons for giving little weight
to certain findings of the claimant’s treating physicians, and for discrediting the
claimant’s subjective complaints to the extent alleged; and that substantial evidence


      1
        The Honorable D. P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
on the record as a whole supports the denial of benefits. This court affirms. See 8th
Cir. R. 47B.
                       ______________________________




                                         -2-